15‐2407‐cv 
Bunnell v. Haghighi 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 4th day of October, two thousand sixteen. 

PRESENT:            DENNY CHIN, 
                    SUSAN L. CARNEY, 
                        Circuit Judges, 
                    KATHERINE B. FORREST, 
                        District Judge.* 
                           
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

KATHLEEN BUNNELL, DENNIS BUNNELL,  
             Plaintiﬀs‐Counter‐Defendants‐Appellants, 

                   v.                                                                           15‐2407‐cv 
 
FARZAD HAGHIGHI, 
             Defendant‐Counter‐Claimant‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x




                                                            
               *             The Honorable Katherine B. Forrest, of the United States District Court for the 
Southern District of New York, sitting by designation. 
FOR PLAINTIFFS‐COUNTER‐                   DEAN T. CHO, New York, New York. 
DEFENDANTS‐APPELLANTS: 

FOR DEFENDANT‐COUNTER‐                    DANIEL ALLIANCE, Jamaica, New York.  
CLAIMANT‐APPELLEE: 


              Appeal from the United States District Court for the Eastern District of 

New York (Block, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiffs‐counter‐defendants‐appellants Kathleen Bunnell and Dennis 

Bunnell (the ʺBunnellsʺ) appeal a July 27, 2015 judgment of the United States District 

Court for the Eastern District of New York, entered after a bench trial, awarding 

$125,000 plus accrued and post‐judgment interest to defendant‐counter‐claimant‐

appellee Farzad Haghighi.  By memorandum and order entered July 27, 2015, the 

district court made findings of fact and conclusions of law, finding in favor of Haghighi.  

We assume the partiesʹ familiarity with the facts, procedural history, and issues on 

appeal. 

              On July 27, 2012, Haghighi contracted to purchase the Bunnellsʹ house in 

Forest Hills, New York, for $1.25 million (ʺBunnell Homeʺ).  The agreement contained a 

mortgage contingency clause, releasing Haghighi from his obligation to purchase the 

property if he was unable to obtain a mortgage loan on specified terms.  Haghighi 

tendered and the Bunnellʹs accepted $125,000 as a down payment. 
              On August 12, 2012, Haghighi contracted to purchase another property in 

Forest Hills for $805,000 (the ʺAlternate Propertyʺ).  On August 20, 2012, Landmark 

Funding Group (ʺLandmarkʺ), a mortgage brokerage firm, submitted two loan 

applications on Haghighiʹs behalf ‐‐ one to Flagstar Bank for a $750,000 loan to purchase 

the Bunnell Home and the other to another bank for a $400,000 loan to purchase the 

Alternate Property.  The applications were identical in all material respects, indicating 

that Haghighi had approximately $800,000 in liquid assets, a six‐figure income, and a 

790 credit score.  Flagstar denied Haghighiʹs application for the $750,000 mortgage on 

the Bunnell Home.  The loan for the Alternate Property was approved.  Asserting that 

Haghighi breached their agreement by failing to apply for a mortgage in good faith, the 

Bunnells filed this diversity action, claiming entitlement to Haghighiʹs $125,000 down 

payment. 

              At a bench trial on February 3, February 17, April 13, May 11, and June 1, 

2015, the district court heard testimony from Haghighi, Douglas Baum, the Bunnellsʹ 

expert witness on mortgage loan underwriting, and Leah Paskus, the mortgage broker 

at Landmark who prepared and submitted Haghighiʹs applications.  The district court 

excluded evidence of misconduct by Haghighiʹs counsel during the course of the 

litigation on grounds that it was irrelevant to the trial on the merits. 




                                             ‐ 3 ‐ 
              The critical issue at trial was Haghighiʹs intent, i.e., whether he applied for 

the mortgage on the Bunnell Home in good faith or whether he submitted a deliberately 

defective application to Flagstar.  Based on the evidence, the district court found that: 

              (1) Haghighi initially entered into contract with the Bunnells 
              under the honest but mistaken belief that he would qualify 
              for a $750,000 mortgage loan; (2) he subsequently learned 
              from Paskus that he would probably not qualify for such a 
              loan; (3) he submitted the application knowing that it would 
              probably be denied, but honestly hoping it would be 
              approved; and (4) if the application was approved, Haghighi 
              would have purchased the Bunnellsʹ Home.   

S. App. at 10.  It therefore concluded that the mortgage contingency clause was 

triggered and that the Bunnells were required to return the deposit.  Accordingly, the 

district court entered judgment in Haghighiʹs favor.  This appeal followed. 

              On appeal, the Bunnells argue that the district court erred in granting 

judgment in favor of Haghighi.  Other than arguing that the district court erred in 

excluding the evidence concerning the conduct of Haghighiʹs counsel, however, the 

Bunnells dispute only the district courtʹs factual findings and the inferences it drew 

from the evidence presented at trial. 

              ʺOn appeal from a bench trial, we review the district courtʹs findings of 

fact for clear error and its conclusions of law de novo.ʺ  Oscar Gruss & Son, Inc. v. 

Hollander, 337 F.3d 186, 193 (2d Cir. 2003).  ʺUnder the clear error standard, we ʹmay not 

reverse a [factual finding] even [if we are] convinced that had [we] been sitting as the 

trier of fact [we] would have weighed the evidence differently.ʹʺ  Id. (quoting Anderson 


                                             ‐ 4 ‐ 
v. Bessemer City, 470 U.S. 564, 574 (1985)).  We review the district courtʹs evidentiary 

rulings for abuse of discretion.  United States v. Litvak, 808 F.3d 160, 179 (2d Cir. 2015).   

               Under New York law, a ʺmortgage contingency clause is construed to 

create a condition precedent to the contract of sale.ʺ  Creighton v. Milbauer, 594 N.Y.S.2d 

185, 187 (1st Depʹt 1993).  ʺIn the absence of waiver . . . by the buyer, any claim that [the 

seller] is entitled to retain the down paymentʺ for failure to satisfy such a condition 

must be based on allegations that the buyer acted in bad faith ʺby bringing about the 

failure of [the] condition precedent.ʺ  Id. at 187‐88.  The seller bears the burden of proof 

in establishing bad faith.  Id.at 188; Lindenbaum v. Royco Prop. Corp., 567 N.Y.S.2d 218, 

221 (1st Dep’t 1991) (ʺ[I]t is incumbent upon [the seller] to establish that [the buyersʹ 

effort] to obtain[] financing was a mere pretense to avoid their obligations under the 

contract.ʺ).  If the seller fails to prove bad faith, the buyer is ʺentitled to recover her 

down payment.ʺ  Schramm v. Mei Chu Solow, 935 N.Y.S.2d 659, 660 (2d Depʹt 2012).   

               We conclude that the district courtʹs finding that Haghighi applied for the 

mortgage on the Bunnell Home in good faith was not clearly erroneous.  Haghighi 

testified that he agreed to purchase the Bunnell Home under the misguided belief that 

he would qualify for a $750,000 mortgage.  He further testified that he submitted bona 

fide applications for mortgages on the Bunnell Home and the Alternate Property and 

was prepared to purchase them both if the loans were approved.  The mortgage broker 

corroborated Haghighiʹs testimony, while the mortgage underwriting expert disputed 



                                              ‐ 5 ‐ 
it.  The district found that Haghighi and the mortgage broker were credible and the 

expert witness was unpersuasive.  To be sure, another factfinder could have weighed 

the evidence differently, but where, as here, ʺthere are [competing] permissible views of 

the evidence, the factfinderʹs choice between them cannot be clearly erroneous.ʺ  

Anderson, 470 U.S. at 574. 

              We also conclude that the district court did not abuse its discretion in 

refusing to admit at trial evidence of misconduct by Haghighiʹs counsel during the 

pendency of this litigation.  While that evidence was relevant to a motion for sanctions 

filed by the Bunnells under Federal Rule of Civil Procedure 11, it did not have ʺany 

tendency to makeʺ any fact ʺof consequence in determining the [merits of this] actionʺ 

ʺmore or less probable,ʺ i.e., whether Haghighi met his obligations under the mortgage 

contingency clause, and thus it was properly excluded.  Fed. R. Evid. 401.  Further, we 

note that the district court has since considered this evidence and imposed sanctions 

against Haghighiʹs counsel, which is not inconsistent with its finding that Haghighi 

himself applied for the mortgage on the Bunnell Home in good faith.   

              We have reviewed the Bunnellsʹ remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                           ‐ 6 ‐